Citation Nr: 0307835	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  02-07 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
fungus infection, to include furunculitis.  

2.  Entitlement to a rating in excess of 10 percent for 
scarring of the head, face, and neck.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from May 1952 to May 1956 
and from August 1957 to September 1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Regional Office (RO) in Los Angeles, California.  The RO 
denied entitlement to increased evaluations for fungus 
infection to include furunculosis and scarring of the head, 
face, and neck.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claims.  

2.  The veteran's fungus infection, to include furunculitis, 
is not productive of ulceration, extensive exfoliation, or 
crusting with systemic or nervous manifestations, or an 
exceptionally repugnant condition.  Nor is this disorder 
productive of more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected.  Constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs have not been required during the 
past 12 month period.  

3.  The veteran's scarring of the head, face, and neck is not 
productive of severe disfigurement, especially a marked 
deformity of the eyelids, lips, or auricles, or marked color 
contrast.  Nor is there visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears, (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement .  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
fungus infection, to include furunculitis, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.20, 4.118 Diagnostic Codes (DCs) 7813, 7806 (prior to and 
subsequent to Aug. 30, 2002).  

2.  The criteria for a rating in excess of 10 percent for 
scarring of the head, face, and neck have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.118, DC 7800 
(prior to and subsequent to Aug. 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records (SMRs) dated in January 1954 show 
that the veteran was treated for cellulitis without 
lymphangitis of the scrotum.  In May 1954, he was treated for 
lymphadenitis, bilateral inguinal.

SMRs dated in December 1955 and January 1956 reveal that the 
veteran had folliculitis of the left face and cheek.  In 
March 1956, he was treated for dermatophytosis (athlete's 
foot), fungus infection of both feet, and cellulitis without 
lymphangitis of the left foot.

The veteran was afforded a VA examination in August 1976, 
during which he reported that he had had athlete's feet since 
1953.  The problems with the skin of the feet occurred 
several times per year, and the skin over his entire body 
became covered with purulent pustules which then left 
scarring.  Treatment was with antibiotics and Hydrocortisone 
cream.  Multiple skin biopsies reportedly revealed fungal 
infection.  

The pertinent diagnoses were lymphadenitis of the inguinal 
region, bilaterally, by history, not present on examination; 
cellulitis with lymphangitis of the left foot, not present on 
examination; tinea pedis; and probable tinea versicolor of 
the body, recurrent.

In September 1976 the RO granted entitlement to service 
connection for fungus infection, probably tinea versicolor 
and pedis, evaluated as noncompensable under DC 7813.  The RO 
also found that residuals of cellulitis of the scrotum and 
left foot as well as residuals of lymphadenitis, bilateral, 
inguinal regions were not shown on examination and were not 
service-connected.

VA outpatient treatment records dated in July 1990 show that 
the veteran had a history of chronic folliculitis involving 
his entire body, with the greatest involvement around the 
left axilla and left arm.  Physical examination revealed the 
left axilla and forearm with folliculitis.  There was a 
scaling rash in the intertriginous areas with a base of 
erythema.  The assessment was chronic folliculitis under fair 
control with Hydrocortisone cream.  In September 1990, the 
veteran complained of rash on the feet and underarms.  
Objective examination showed vesicles around the toes and 
fingers; and follicular nodules and pustules on the face.  
The assessments were dyshidrosis and probable hidradenitis.

The veteran was treated at a VA emergency room in November 
1990 with a chief complaint of fungus over the whole body.  
There was a rash on the face.  Follow-up examination was 
conducted in December 1990 for tinea pedis/folliculitis.  
Physical examination showed scaling of the feet.  The 
assessments were tinea pedis and nummular eczema.

VA outpatient treatment records dated in February 1991 show 
that the veteran had scales on the soles and webs of the toes 
of his feet.  There were inflamed papules on his face with 
diffuse erythema, especially of the medial face.  Examination 
of the body revealed inflamed follicular papules.  In 
November 1991, the veteran had a few papules on his face.  
His feet had no scales but there was maceration on the 
plantar metacarpals and toe webs, with mild erythema.

VA outpatient treatment records dated in July 1992 show that 
the veteran requested medication renewal for chronic 
dermatitis.  An August 1992 follow-up examination revealed 
erythema of the cheeks and erythematous papules and pustules 
in the axilla and abdomen.  Both feet had scaling between the 
toes.  It was recommended that the veteran decrease the 
Hydrocortisone medication in order to address the rosacea.  
The other assessments included folliculitis and tinea pedis.  

In September 1992, physical examination showed a few pustules 
on the cheeks and neck and cystic lesion in the axilla.  Mild 
scaling on the soles of both feet was demonstrated.  In 
December 1992 there was erythema on the cheeks and a 
telangiectatic papule on the left cheek; a furuncle on the 
left jaw; and scaling of both feet, left greater than right.

In November 1993 the RO granted a 10 percent rating for 
fungus infection, probable tinea versicolor and pedis under 
DC 7813.  The RO explained that the increase was on the basis 
that the service-connected skin disability was recurrent and 
involved an extensive area.

VA outpatient treatment records dated in August 1993 indicate 
that the veteran had follicular papules and pustules under 
the axillae, ingrown.  The feet were white, scaling and 
hypertrophic.  In December 1993, there was erythema of the 
face and scaling of the feet.

VA outpatient dermatology records of January 1994 indicate 
that the veteran had an inflamed pustule of the face and 
scattered pustules on his back.  The feet were macerated and 
scaly in between the toes.

The veteran was afforded a VA examination for rating purposes 
in May 1994.  He reported that since 1974 he had had boils 
all over his body and tinea pedis, left greater than right.  
Subjective complaints included pain from the boils, 
unsightliness of the residual scars from the boils, and 
itchiness and scaling of the feet.  

Objective findings included hyperpigmented skin in the 
axillary region bilaterally as well as the groin region, 
secondary to scarring from skin lesions.  Hyperpigmented 
scarring was also observed on both forearms and the back.  
Scaling between the toes, especially on the left foot, was 
noted, consistent with tinea pedis.

The examiner also noted that the pustular lesions occurred 
primarily on the upper torso, with the greatest concentration 
in the axillary areas and the groin; there were occasional 
appearances on the face and extremities.  No nervous 
manifestations were noted.  The diagnoses were tinea pedis, 
bilaterally, with the left greater than right and chronic 
furunculosis (original diagnosis of tinea versicolor was 
incorrect).

In the July 1994 statement of the case, the RO explained that 
a 30 percent rating was not warranted for the service-
connected fungus infection since extensive lesions or marked 
disfigurement were not shown (DC 7806).

VA dermatology clinic records dated in January 1995 show that 
the veteran had multiple erythematous cysts on the upper 
thighs and scarring under his arms.  There was no evidence of 
folliculitis.  The impressions were hidradenitis; no 
folliculitis; tinea pedis; and lichen simplex chronicus.

At a hearing at the RO in January 1995, the veteran testified 
that his skin problems affected his scrotum, between his 
legs, his armpits and the back of his neck.  Hearing 
transcript (Tr.) 1.  He stated that the dark boils over his 
body constituted marked disfigurement.  Tr. at 4.  He 
testified that he required medication over his body on a 
daily basis.  Tr. at 8.

Following the hearing, the hearing officer resolved doubt in 
the veteran's favor and granted service connection for 
hidradenitis, lichen simplex (variously diagnosed as 
cellulitis and furunculitis).  The RO implemented the 
decision in a subsequent rating action.  A noncompensable 
evaluation was assigned for furunculitis, scrotum, left foot, 
armpits, and back of the neck, under DC 7899-7806.

VA dermatology clinic records dated in June 1995 show that 
the veteran was seen for dyshidrosis eczema and hidradenitis 
suppurativa.  There were multiple erythematous papules and 
pustules of both armpits and erythematous scaly vesicles on 
both soles and toe webs.  There also were nail changes.  The 
assessments were folliculitis and tinea pedis versus 
dyshidrotic eczema.  In September 1995 there were seen scaly 
plaques with deep-seated vesicles on the plantar surfaces.  
There were a few follicular papules on the chest and axillae.  
The examiner noted that the veteran used Hydrocortisone cream 
all over his body, and discussed the side effects of 
hypertension, bone necrosis, peptic ulcer disease and skin 
atrophy.

The veteran submitted 2 color photographs of the left axilla 
in March 1996.  The area above the armpit was reddened and a 
boil or scar was within the redness.  On the reverse side of 
the picture it was noted that the photograph was taken in May 
1995.

VA outpatient treatment records dated in March 1996 show that 
the veteran was treated for skin follow-up care.  A surgical 
pathology report at that time revealed benign hyperkeratotic 
squamous papillomas, consistent with dermatosis papulosa 
nigra or acrochordons (face and neck skin lesions) and slight 
papillomatosis and hyperpigmentation of the epidermis, 
without neoplasm (left forearm).  In August 1996, physical 
examination revealed hyperpigmented maculo-papular lesions of 
both axilla and the groin.

The veteran was afforded a VA examination in November 1996.  
His subjective complaints included itching in the groin, 
axillae and buttocks; inflammation of the skin and nose 
areas; a deformed left toenail; and left lower extremity 
itching.  Physical examination revealed intact, dry skin that 
was slightly hyperpigmented of the anterior lower 
extremities.  There was very slight excoriation of the 
extremities.  Skin of the medial upper arms and the right and 
left lateral chest was hyperpigmented, flat and atrophied.  
Skin of the scrotum, both medial thighs and the perianal area 
was erythematous.  There was one pustule on the medial left 
thigh.  There were a few 1-millimeter (mm) raised nodular 
lesions on the fingers and palms.


On the left foot, there were 2 red, raised 0.5-mm papules on 
the extensive surfaces of the left 3rd toe and 1 similar 
lesion on the left 4th toe.  The left 3rd toenail was frayed, 
but otherwise normal.  There were 4 hyperpigmented nevi, 4-7 
mm in diameter on the back.  There were 2 raised, 
erythematous papules on the back over the scapula and 5 
raised, erythematous papules on the left side of the chest, 2 
or 3 on the right side of the chest, 1 on the abdomen, and 2 
on the right shoulder.  

The diagnoses were tinea cruris; tinea pedis; lichen simplex, 
lower extremities; benign nevi on the back; folliculitis; 
atrophy of the skin of the upper arms and lateral chest; and 
dishydrotic eczema of the hand.  Color photographs and slides 
of the areas affected by the skin disorder were associated 
with the claims file.

An October 1997 examination report indicates that the veteran 
had longstanding folliculitis of the groin area and armpits 
for which he was on medication and Hydrocortisone lotion once 
a day for years.  He had not used the medications for one 
week before the examination in order to show how severe the 
skin disorder was.  He complained of increased itching and 
burning.

On physical examination, there were bilateral striae of the 
armpits with no reddening.  There were striae, erythema and 
fine wrinkling of the skin with purple-red coloration in the 
bilateral groin skin.  There was dark redness of the 
veteran's facial cheeks and posterior auricular area.  Three 
non-pustular hyperpigmented papules of the right groin were 
noted.  

The assessment was chronic folliculitis and mild 
hidradenitis, most likely aggravated or caused by steroid 
overuse.  The groin and axillae showed evidence of steroid 
atrophy.  No overt infectious activity was shown.  The 
veteran was symptomatic with chronic itching and soreness.  
The recommendation was for the veteran to wean down from use 
of Hydrocortisone cream over a one-month period.

The veteran was afforded a dermatologic examination on behalf 
of VA in July 1998.  The examiner noted that since service, 
he had been subject to scaling, peeling and occasionally a 
fine blistering eruption on the soles and sides of his feet 
and between his toes.  Various treatments over the years had 
helped control or minimize this eruption but not cure it.

On examination, there were macular and a few depressed 
pigmented scars in the subaxillary sides of the chest.  
Similar lesions were present in both inguinocrural folds.  
Those findings were consistent with hidradenitis suppurativa.  
It was noted that the soles and sides of the feet as well as 
the interdigital areas were all scaly and peeling.  Several 
toenails on each foot had thickening, yellowish-gray 
discoloration.  Those findings supported a diagnosis of 
dermatophytosis and onychomycosis.  Both conditions were 
considered to be in a relatively inactive phase of 
chronicity.  The examiner also took 3 photographs which 
showed the side of the veteran's torso, his left foot and his 
thigh.

VA outpatient treatment records dated in December 1999 show 
that the veteran was treated for hidradenitis.  It was noted 
that he used a 1% hydrocortisone lotion daily.  He complained 
of a flare-up in the groin and inner thighs despite his 
current regimen.  The flare-ups were described as seasonal, 
with moderate to severe itching.  Physical examination of the 
groin showed multiple cystic lesions along the inner thighs 
bilaterally and scrotal skin and perianally with associated 
erythema.  The pertinent assessment was hidradenitis, 
chronic.  The veteran was to continue his current regimen of 
medication and lotion.

In January 2000 the Board determined that service connection 
for fungus infection, variously diagnosed as tinea pedic, 
folliculitis, hidradenitis, and lichen simplex, rated as 10 
percent, and furunculitis of the scrotum, left foot, armpits, 
and back of neck, rated 0 percent, should be combined.  An 
increased rating of 30 percent was granted, and the disorder 
was recharacterized as shown on the title page of this 
decision.  Additionally, service connection was established 
for scarring of the head, face, and neck, and a separate 10 
percent rating was assigned.  

VA outpatient treatment records added to the record 
subsequent to the Board's January 2000 decision show that in 
December 1999, the veteran complained of flare-ups of 
hydradenitis supporitava in the groin and inner thighs.  He 
described the flare-ups as being seasonable with moderate to 
severe itching.  He also complained of a single war-like 
lesion on the right face for the past 3 weeks.  He reported 
no discomfort, and noted that his flare-ups were seasonal in 
nature.  

On examination there were multiple cystic lesions along the 
inner thighs, bilaterally, and scrotal skin and perianally 
with associated erythema.  There was a single verrucous 
growth on the right face lateral to the mouth.  The 
assessment was hydradenitis supporitava and cerruca vulgaris 
on the right face.  The veteran was continued on 
hydrocortisone lotion and oral tetracycline.  

In August 2001, the veteran reported a problem with frequent 
outbreaks of folliculitis of the scalp and neck area, and 
also of the groin and buttocks.  On VA examination the 
veteran reported that his condition of skin boils had come 
and gone over the years.  His medications included 
hydrocortisone and tetracycline, which he used every day.  He 
felt that these medications had kept his condition under 
control.  He saw a private physician to have the boils lanced 
when they occurred.  His symptoms included a rash and 
itching.  Objective findings on examination included 
scattered hyperpigmented macular rashes over both armpits, 
residuals from healed furuncles as well as hyperpigmented 
macular rashes over the groin area, bilaterally.  Scabs were 
noted as residuals of healed furuncles.  There were a couple 
of active furuncles over the buttocks containing pus.  The 
skin was warm and dry.  The diagnosis was furunculitis of the 
scrotum, left foot, armpits, buttocks, back, and neck.  

The veteran said that over the years his condition had 
resulted in scarring formation over the head, face, and neck.  
His symptoms included itching, burning, and boils.  He had 
not received treatment for his scars.  On examination there 
was an active furuncle measuring 0.5 x 0.5 cm. on the 
occipital area.  The skin was warm and dry.  The examiner 
noted residuals of healed furuncles over the face, neck and 
head with mild disfigurement.  

In January 2002, the veteran requested treatment for 
hydradenitis of the suprapubic, perineal, and axillary 
regions.  On examination there were multiple hyperpigmented 
papules on the back and maculopapular lesions on the acilla, 
inguinal area, and perineum.  Later that month he requested 
treatment for a right groin boil.  The examiner noted a 2 cm. 
raised erythematosus papule with firm nodule in the right 
groin.  He also requested treatment for folliculitis of the 
scalp.  He was using topical erythromycin for treatment.  On 
examination, there were multiple hyperpigmented papules with 
stalks around the neck.  Later that month, the veteran 
reported that the two boils on his scalp had healed, and he 
was doing well with skin tags which were excised on his last 
visit.  He reported no further problems with the wart frozen 
on the left occipital scalp.  

Photographs submitted by the veteran in January 2002 reflect 
an active abdomen furuncle.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2002).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  


Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002).

Prior to August 30, 2002, dermatophytosis was rated analogous 
to scars, disfigurement, etc., on the extent of 
constitutional symptoms, physical impairment. 38 C.F.R. § 
4.119, DC 7813.  By history and currently, the veteran's skin 
disability has been evaluated under DC 7806.  Upon reviewing 
the veteran's symptoms, the Board finds that rating by 
analogy to the aforementioned code is both possible and 
appropriate under 38  C.F.R. § 4.20.

Under the old criteria, DC 7806 provided that eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area warranted a 10 percent evaluation; 
eczema with constant exudation or itching, extensive lesions, 
or marked disfigurement warranted a 30 percent evaluation; 
and eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or which is 
exceptionally repugnant warranted a 50 percent evaluated.

Under the new criteria, DC 7813 defines dermatophytosis as 
ringworm: of body, tinea corporis; of head, tinea capitis; of 
feet, tinea pedis; of beard area, tinea barbae; of nails, 
tinea unguium; of inguinal area (jock itch), tinea cruris).  
The provision provides that the disability is to be rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DC) 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 
7806), depending upon the predominant disability.

DC 7806 now provides a noncompensable rating for dermatitis 
or eczema over less than 5 percent of the entire body or less 
than 5 percent of the exposed area affected, and; no more 
than topical therapy required during the past 12-month 
period.  A 10 percent rating requires dermatitis or eczema of 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.

A 30 percent rating requires dermatitis or eczema of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating requires 
dermatitis or eczema over more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.

Prior to August 30, 2002, disfiguring scars of the head, 
face, and neck (DC 7800) resulted in a noncompensable rating 
when slight.  Moderate; disfiguring resulted in a 10 percent 
rating.  For a 30 percent evaluation, disfiguring scars of 
the head, face, and neck had to be severe, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auri8cles.  For a 50 percent rating, there had to be 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  

Under the new criteria, DC 7800 calls for a 10 percent rating 
with one characteristic of disfigurement.  

With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, a 30 percent rating is 
warranted.  

With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears, (auricle), cheeks, lips), or; with four or five 
characteristics of disfigurement, a 50 percent rating is 
warranted.  

With visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement, an 80 percent rating 
is warranted.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp 2002).  

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of the VCAA and what is required to 
substantiate his claim.  Specifically, by letter dated in 
April 2001 the RO advised the veteran to submit additional 
evidence in support of his claim.  He was advised that he 
could submit it himself or sufficiently identify such 
evidence, and if private in nature, complete a VA Form 21-
4242(s) so that VA could obtain it for him.  Such notice 
sufficiently notified the veteran of what evidence could be 
obtained by whom and advised him of his responsibilities if 
he wanted such evidence to be obtained by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Further, it is noted that a preliminary review of the record 
shows that VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
notes that a variety of extensive records have been 
associated with the claims folder including SMRs, postservice 
private and VA treatment and/or examination reports.  
The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In its many correspondences the RO has informed the veteran 
of the evidence he should obtain and which evidence it would 
retrieve as specified.  The RO has in fact augmented the 
evidentiary record in accordance with the veteran's 
directives.  See Quartuccio, supra.  The RO, through its 
issuance of an April 2002 statement of the case, provide the 
criteria of the new law and indicated that it had considered 
his claim under such criteria.  That is, he was provided with 
notice of the enactment of the VCAA of 2000, the regulations 
pertaining to the disability at issue, a rationale of the 
denial, and he was notified of his appellate rights.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159.  

As noted above, the RO has considered the veteran's claim 
under the new law.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Increased Evaluation
Fungus Infection, to Include Furunculitis

The rating criteria for a rating in excess of 30 percent have 
not been met under either the old or amended criteria.  The 
evidence fails to show that the veteran's clinical disability 
picture is productive of eczema with ulceration, or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or that his skin disorder is exceptionally 
repugnant.  (Old criteria in effect prior to August 30, 
2002.)  

Nor does the evidence show that the veteran's fungus 
infection is productive of dermatitis or eczema of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; that systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  (New criteria 
in effect since August 30, 2002.)  

As the record demonstrates, this condition is manifested 
primarily by moderate to severe itching.  There are seasonal 
flare-ups of symptoms, but the veteran's fungus infection is 
adequately compensated by the 30 percent rating in effect, 
under the old or new criteria.  The clinical manifestations 
meeting the criteria that would warrant a rating in excess of 
30 percent are not demonstrated.  


Scarring of the Head, Face, and Neck.

As to the service-connected scarring of the head, face, and 
neck, the evidence fails to show that the veteran's clinical 
disability picture is productive of severe disfigurement, or 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  (Old criteria in effect prior to Aug. 30, 3002.)  

Nor is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears, (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement demonstrated.  (New 
criteria, in effect from Aug. 30, 2002.)  

The evidence shows active flare-ups of furuncles and papules.  
The veteran uses hydrocortisone lotion and tetracycline for 
treatment, and recent evidence reflects excision or freezing.  
These manifestations, however, do not meet the criteria for a 
rating in excess of 10 percent.  A VA examiner has described 
facial scarring as mild.  Specifically, the record does not 
reflect that the requisite criteria for assignment of the 
next higher rating have not been met.  

As to the fungus infection to include furunculosis and the 
scarring of the head, face, and neck, the Board notes that 
although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
increased evaluations.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the while 
RO provided and discussed the criteria for assignment of 
extraschedular evaluations, it did not grant entitlement to 
an increased evaluation for either disability at issue on 
that basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits are sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to a rating in excess of 30 percent for fungus 
infection, to include furunculitis, is denied.  

Entitlement to a rating in excess of 10 percent for scarring 
of the head, face, and neck, is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

